DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-13 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-13 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 9/20/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3, 4 and 8 are objected to because of the following informalities:  
The Examiner suggests that the term “on/off” and open/close” should be amended to –on and off– and –open and close– throughout the claims. 
Claim 9, line 3 “at least the two feet” should be amended to –the at least two feet– Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10859198 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1 and 9 of the instant application is encompassed by the scope of claims 1 and 6 of U.S. Pat. No. 10859198 B2 respective, because U.S. Pat “198 claims the capability of utilizing two feet and the communication device is inherently required for ‘198 for the two feet to communicate with one another.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 1 wherein “at least two feet” recited in line 10 renders the claim indefinite because it is unclear whether the term “at least two feet” includes one of the foot recited in line 4 or whether the Applicant intends to claim the adjustable foot in addition to the at least two feet.
Claim 8 is indefinite because it is unclear whether the term “at least two liquid flowing passages” include the liquid flowing passage recited in claim 3 or whether the at least two liquid flowing passages are claimed in addition to the liquid flowing passage of claim 3. Claims 12 and 13 contains similar issues.
Claim 10 is indefinite because it is unclear what scope the recitation “corresponding” intends to entail. 
 	Claim 10 is further indefinite because it appears that “a user” is positively claimed. Furthermore, claim 10 appears to recite a method that depends on the apparatus. The Examiner suggests that the recitation “a user opens the door” should be amended to –a door is configured to be opened by a user–
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Haye (U.S. Pat. No. 4625424).
Regarding claim 1, Haye teaches a foot for a household appliance comprising:  	a hydraulic plate (Haye; plate of 26);  	a sheath (Haye; 29), being fixedly connected with the hydraulic plate;  	an adjustable foot (Haye; 33), being arranged in the sheath and axially movable relative to the sheath,   	an accommodating chamber (Haye; chamber defined by 26, 29, lower porton of 33) being formed by the hydraulic plate, the sheath and the adjustable foot;  	a hydraulic medium (Haye; Col. 2; line 59), being arranged in the accommodating chamber, and the hydraulic medium being compressed or expanded depending on pressure changes to drive the adjustable foot to move axially in the sheath for leveling [capable];  	a communicating device (Haye; 8) for communicating at least two feet for the household appliance to allow the hydraulic medium to flow between the at least two feet for the household appliance; wherein,  	a control device (Haye; 14) for turning on/off the flowing of the hydraulic medium is provided on the communicating device [capable]. 
Regarding claim 9, Haye teaches a household appliance having the foot for the household appliance (Haye; Abstract) according to claim 1 as noted above, comprising a housing (Haye; 6), wherein: a bottom of the housing is provided with at (Haye; see Fig. 2 for configuration). 
Allowable Subject Matter
Claims 2-8 and 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631